—In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Brookhaven, dated November 9, 1999, which denied the petitioner’s application for an area variance, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Mullen, J.), dated May 23, 2000, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The determination of a zoning board will be upheld provided that it is not illegal, arbitrary and capricious, or an abuse of discretion (see, Matter of Shorelands, Inc. v Matthew, 230 AD2d 862; Matter of New Venture Realty v Fennell, 210 AD2d 412). The reviewing court may not substitute its judgment for that of the zoning board, even if the court might have decided the matter differently (see, Matter of Toys “R” Us v Silva, 89 NY2d 411; Matter of Pelham Esplanade v Board of Trustees, 77 NY2d 66; Matter of Saladino v Fernan, 204 AD2d 554).
In the instant case, the record before the Zoning Board of Appeals of the Town of Brookhaven (hereinafter the Zoning Board) supports its denial of the application. The petitioner’s argument that the subject property had been held in single and separate ownership is based largely on documents not before the Zoning Board. Accordingly, the Supreme Court properly disregarded them (see, Matter of Kam Hampton I Realty Corp. v Board of Zoning Appeals, 273 AD2d 385, 387).
The petitioner’s remaining arguments are without merit. Goldstein, J. P., Friedmann, McGinity and Adams, JJ., concur.